Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing correction filed on Feb. 3,2021 is accepted by Examiner.
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a short detection system for an aircraft having a combination of a pair of alternating current sources defined by respective frequencies being offset by a predetermined value; a pair of sensor systems including respective measurement circuits coupled to respective sensor apparatuses to measure at least one parameter of an environment; and an alternating current measurement system that: includes a low pass filter having a cutoff frequency greater than the predetermined value such that a beat indicative of a difference between the respective frequencies passed through the pair of sensor systems is isolated by the low pass filter; and provides a short among the pair of sensor systems when the beat is present As recited in claim 1. Claims 2-4 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a short detection system for an aircraft having a combination of a pair of alternating current sources having respective frequencies being offset by a predetermined value; a pair of sensor systems including respective measurement circuits coupled to respective sensor apparatuses to measure at least one parameter of an environment; and an alternating current measurement system that includes a frequency isolation system that isolates the predetermined value from an interference alternating current corresponding to the pair of alternating current sources having passed through the pair 
The prior art does not disclose a  method of detecting a short in an aircraft having combined method steps of driving alternating currents having respective frequencies being offset by a predetermined value through sensor systems including respective sensor apparatuses to measure at least one parameter of an environment and a measurement circuit coupled to the sensor apparatuses; detecting presence of an interference signal comprising a combination of the alternating currents including a beat waveform defined by the offset of respective frequencies; indicating a short among the sensor systems when the beat is present; and operating an aircraft according to the indication as recited in claim 14. Claims 15-17 depend from allowed claim 14, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867